Knowltoh, J.
This is an appeal from a decree of a single justice of this court affirming a decree of the Probate Court allowing, with certain modifications, the accounts of a guardian of an insane person. An auditor was appointed in the Probate Court, who had protracted hearings and made a report. The case was then heard at length with oral testimony before a judge of the Probate Court, who made a decree in accordance with the findings of the auditor. An appeal was then taken, and another hearing was had before a single justice of this court, who affirmed the decree of the Probate Court. An appeal was then taken to the full court, and we have before us the report of the testimony which was given at the last hearing.
It is a familiar rule that on an appeal in equity a judge’s findings of fact, founded in part upon the oral testimony of witnesses heard before him, will not be set aside unless they are clearly wrong. Chase v. Hubbard, 153 Mass. 91.
Upon the evidence reported it does not appear that there is any error of law or of fact in the decree of the single justice.
The auditor’s report was a part of the evidence, and under the statute it makes a prima facie case in favor of the party whose claims it supports. St. 1889, c. 311, § 1. It would serve no useful purpose to review the evidence.

Secree affirmed.